 In the Matter of THE J. L. HUDSON COMPANYandUNITEDRETAIL,WHOLESALE AND DEPARTMENT STOREEMPLOYEESOFAMERICA(CIO)Case No. 7-R 1851.Decided November 13, 1944Beaumont, Smith and Harris,byMr. Albert E. llleder,of Detroit,Mich., for the Company.Mr. Homer Bell,of Detroit, Mich., for the Union.Mr.,Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Retail, Wholesale and Depart-ment Store Employees of America (CIO), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The J. L. Hudson Company, Detroit,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCecil Pearl, Trial Examiner.Said hearing was held at Detroit,Michigan, on October 12, 1944.The Company and the Union ap-peared andparticipated.All parties were afforded full opportunityto be heard, to examine and cross-examinewitnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe J. L. Hudson Company, a Michigan corporation having itsprincipal offices and place of business in Detroit, Michigan, is engagedin the purchase and resale of various types of goods and commoditiesat a retail department store in Detroit, Michigan.During the fiscal59-N. L.R. B., No. 49.238 THE J. L. HUDSON COMPANY,239year ending January 31, 1942, the Company purchased goods valued atapproximately $43,000,000, of which in excess of 80 percent wasshipped from points outside of the State of Michigan.During thesameperiod, the Company's total sales were in excess of $71,000,000, ofwhich 1.6 percent was shipped to points outside the State of Michigan.Also during the same period, the Company'ssalesthrough its mail or-der department were in excess of $500,000, of which approximately 15percent was sold to customers outside the State of Michigan. In thesamefiscal period, the Company advertised its business and merchan-dise through newspapers, periodicals, radio, and direct mail, at acost in excess of $1,500,000.Several of said newspapers and periodi-cals are published outside the State of Michigan, and each of saidradio stations has a coverage of, and carries advertising to, severalStates other than the State of Michigan.The business operations ofthe Company are approximately the same today as for the aforesaidfiscal period.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Retail,Wholesale and Department Store Employees ofAmerica, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 27, 1944, the Union advised the Company that it repre-sented a majority of certain of the Company's employees and wished tobe recognized as their sole bargaining representative.The Companyrefused to recognize the Union until it is certified by the NationalLabor Relations Board in an appropriate unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of "all delivery drivers and helpers, ex-cluding clerical and supervisory employees."The Company's posi-IThe Field Examinerreportedthat the Unionsubmitted 79 authorization cards, of which67 were dated between May and June 1944, and 12 wereundated.He also reported thatthere were147 employees in the alleged appropriate unit.618683-45-vol. 59-17 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion is ". . . that the appropriate unit is the store as a whole.With-out leaving that position, ... the appropriate unit should be thedelivery department..."On December 22, 1942, upon a petition filed by the Union, and aftera hearing in which all parties to the present proceeding participated,'the Board issued a Decision and Direction of Election in which itfound appropriate a unit substantially the same' as that which theUnion now seeks,2 rejecting the contention which the Company pres-ently makes with respect to the appropriate unit.No additional evi-dence has been presented in this proceeding to warrant a change inthe determination then made by the Board.We find that all the Company's delivery drivers and helpers, ex-cluding clerical employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The J. L. HudsonCompany, Detroit, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matter' asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date2Matter of The J. L Hudson Company,46 N. L. R B. 225. In this case the Boardfound appropriate a unit ". . . of all truck drivers and helpers of the Company,includingdrivers who transport merchandise from the storeto the deliverystation . .This unitcovered the same employees presently sought by the Union. THE J. L. HUDSON COMPANY ,241of this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees wha have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Re-tail,Wholesale and Department Store Employees of America (CIO),for the purposes of collective bargaining.